

Exhibit 10.2
 
TEXTRON INC.
2007 LONG-TERM INCENTIVE PLAN
 
1. Purposes of the Plan
 
The purposes of the Plan are to (a) promote the long-term success of the Company
and its Subsidiaries and to increase stockholder value by providing Eligible
Individuals with incentives to contribute to the long-term growth and
profitability of the Company and (b) assist the Company in attracting, retaining
and motivating highly qualified individuals who are in a position to make
significant contributions to the Company and its Subsidiaries.
 
Upon the Effective Date, no further Awards will be granted under the Prior Plan.
 
2. Definitions and Rules of Construction
 
(a)  Definitions.  For purposes of the Plan, the following capitalized words
shall have the meanings set forth below:
 
“Affiliate” means any Parent or Subsidiary and any person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Company.
 
“Award” means an Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right, Performance Stock, Performance Share Unit or Other Award
granted by the Committee pursuant to the terms of the Plan.
 
“Award Document” means an agreement, certificate or other type or form of
document or documentation approved by the Committee that sets forth the terms
and conditions of an Award. An Award Document may be in written, electronic or
other media, may be limited to a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or a Participant.
 
“Beneficial Owner” and “Beneficially Owned” have the meaning set forth in
Rule 13d-3 under the Exchange Act.
 
“Board” means the Board of Directors of the Company, as constituted from time to
time.
 
“Change of Control” means:
 
(i) Any “person” or “group” (within the meaning of Sections 13 (d) and 14
(d)(2) of the Exchange Act other than the Company, any “person” who on the
Effective Date was a director or officer of the Company, any trustee or other
fiduciary holding Common Stock under an employee benefit plan of the Company, or
related company, or any corporation which is owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of Common Stock, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Act) of more than thirty percent (30%) of the then
outstanding voting stock of the Company, or
 
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two-year period (or
whose election or nomination was previously so approved) cease for any reason to
constitute a majority of the Board, or

    (iii) the shareholders of the Company approve a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or
 
(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.
 
Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Code and the payment or settlement of the Award will
accelerate upon a Change of Control, no event set forth herein will constitute a
Change of Control for purposes of the Plan or any Award Document unless such
event also constitutes a “change in ownership,” “change in effective control,”
or “change in the ownership of a substantial portion of the Company’s assets” as
defined under Section 409A of the Code.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations promulgated thereunder.
 
“Committee” means the Organization and Compensation Committee of the Board, any
successor committee thereto or any other committee appointed from time to time
by the Board to administer the Plan, which committee shall meet the requirements
of Section 162(m) of the Code, Section 16(b) of the Exchange Act and the
applicable rules of the NYSE; provided, however, that, if any Committee member
is found not to have met the qualification requirements of Section 162(m) of the
Code and Section 16(b) of the Exchange Act, any actions taken or Awards granted
by the Committee shall not be invalidated by such failure to so qualify.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
or such other class of share or other securities as may be applicable under
Section 13 of the Plan.
 
“Company” means Textron Inc., a Delaware corporation, or any successor to all or
substantially all of the Company’s business that adopts the Plan.
 
“Early Retirement” means the attainment of age 60, or age 55 with 10 years of
service, or 20 years of service.
 
“Effective Date” means the date on which the Plan is adopted by the Board.
 
“Eligible Individuals” means the individuals described in Section 4(a) of the
Plan who are eligible for Awards under the Plan.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Fair Market Value” means, with respect to a share of Common Stock, the closing
selling price of a share of Common Stock on the relevant date of determination
as reported on the composite tape for securities listed on the NYSE, or such
national securities exchange as may be designated by the Committee. If there
were no sales on the relevant date, the fair market value shall equal the
closing share price on the most recent day during which a sale occurred.
 
“Incentive Stock Option” means an Option that is intended to comply with the
requirements of Section 422 of the Code or any successor provision thereto.
 
“Non-Employee Director” means any member of the Board who is not an officer or
employee of the Company or any Subsidiary.
 
“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements of Section 422 of the Code or any successor provision thereto.
 
“NYSE” means the New York Stock Exchange.
 
“Option” means an Incentive Stock Option or Nonqualified Stock Option granted
pursuant to Section 7 of the Plan.
 
“Other Award” means any form of Award other than an Option, Restricted Stock,
Restricted Stock Unit, Performance Stock, Performance Share Unit, or Stock
Appreciation Right granted pursuant to Section 11 of the Plan.
 
“Parent” means a corporation which owns or beneficially owns a majority of the
outstanding voting stock or voting power of the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the same
meaning as “parent corporation” set forth in Section 424(e) of the Code.
 
“Participant” means an Eligible Individual who has been granted an Award under
the Plan.
 
“Performance Period” means the period established by the Committee and set forth
in the applicable Award Document over which Performance Targets are measured.
 
“Performance Stock” means a Target Number of Shares granted pursuant to
Section 10(b) of the Plan.
 
“Performance Target” means the performance measures established by the
Committee, from among the performance criteria provided in Section 6(g), and set
forth in the applicable Award Document.
 
“Performance Share Unit” means a right to receive a Target Number of Shares or
cash in the future granted pursuant to Section 10(c) of the Plan.
 
“Permitted Transferees” means (i) a Participant’s family member, (ii) one or
more trusts established in whole or in part for the benefit of one or more of
such family members, (iii) one or more entities which are beneficially owned in
whole or in part by one or more such family members, or (iv) a charitable or
not-for-profit organization.
 
“Plan” means this Textron Inc. 2007 Long-Term Incentive Plan, as amended or
restated from time to time.
 
“Plan Limit” means the maximum aggregate number of Shares that may be issued for
all purposes under the Plan as set forth in Section 5(a) of the Plan.
 
“Prior Plan” means the 1999 Long-Term Incentive Plan, as amended and restated
from time to time.
 
“Restricted Stock” means one or more Shares granted pursuant to Section 8(b) of
the Plan.
 
“Restricted Stock Unit” means a right to receive one or more Shares (or cash, if
applicable) in the future granted pursuant to Section 8(c) of the Plan.
 
“Shares” means shares of Common Stock, as may be adjusted pursuant to
Section 13(b).
 
“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on Shares granted pursuant to Section 9 of the Plan.
 
“Subsidiary” means (i) a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which the Company, directly or
indirectly, has at least a 20% equity or similar interest and which the
Committee designates as a Subsidiary for purposes of the Plan. For purposes of
determining eligibility for the grant of Incentive Stock Options under the Plan,
the term “Subsidiary” shall be defined in the manner required by
Section 424(f) of the Code.
 
“Substitute Award” means any Award granted upon assumption of, or in
substitution or exchange for, outstanding employee equity awards previously
granted by a company or other entity acquired by the Company or with which the
Company combines pursuant to the terms of an equity compensation plan that was
approved by the stockholders of such company or other entity.
 
“Target Number” means, if applicable, the target number of Shares or cash value
established by the Committee and set forth in the applicable Award Document.
 
(b) Rules of Construction. The masculine pronoun shall be deemed to include the
feminine pronoun, and the singular form of a word shall be deemed to include the
plural form, unless the context requires otherwise. Unless the text indicates
otherwise, references to sections are to sections of the Plan.
 
3. Administration
 
(a) Committee. The Plan shall be administered by the Committee, which shall have
full power and authority, subject to the express provisions hereof, to:
 
(i) select the Participants from the Eligible Individuals;
 
(ii) grant Awards in accordance with the Plan;
 
(iii) determine the number of Shares subject to each Award or the cash amount
payable in connection with an Award;
 
(iv) determine the terms and conditions of each Award, including, without
limitation, those related to term, permissible methods of exercise, vesting,
cancellation, payment, settlement, exercisability, Performance Periods,
Performance Targets, and the effect, if any, of a Participant’s termination of
employment with the Company or any of its Subsidiaries or, subject to
Section 6(d), a Change of Control of the Company;
 
(v) subject to Sections 6(g), 16 and 17(e) of the Plan, amend the terms and
conditions of an Award after the granting thereof;
 
(vi) specify and approve the provisions of the Award Documents delivered to
Participants in connection with their Awards;
 
(vii) construe and interpret any Award Document delivered under the Plan;
 
(viii) make factual determinations in connection with the administration or
interpretation of the Plan;
 
(ix) adopt, prescribe, amend, waive and rescind administrative regulations,
rules and procedures relating to the Plan;
 
(x) employ such legal counsel, independent auditors and consultants as it deems
desirable for the administration of the Plan and to rely upon any advice,
opinion or computation received therefrom;
 
(xi) vary the terms of Awards to Participants in non-US jurisdictions to take
account of local tax and securities law and other regulatory requirements or to
procure favorable tax treatment for Participants;
 
(xii) correct any defects, supply any omission or reconcile any inconsistency in
any Award Document or the Plan; and
 
(xiii) make all other determinations and take any other action desirable or
necessary to interpret, construe or implement properly the provisions of the
Plan or any Award Document.
 
(b) Plan Construction and Interpretation. The Committee shall have full power
and authority, subject to the express provisions hereof, to construe and
interpret the Plan.
 
(c) Determinations of Committee Final and Binding. All determinations by the
Committee in carrying out and administering the Plan and in construing and
interpreting the Plan shall be made in the Committee’s sole discretion and shall
be final, binding and conclusive for all purposes and upon all persons
interested herein.
 
(d) Delegation of Authority. To the extent not prohibited by applicable laws,
rules and regulations, the Committee may, from time to time, delegate some or
all of its authority under the Plan to a subcommittee or subcommittees thereof
or other persons or groups of persons as it deems necessary, appropriate or
advisable under such conditions or limitations as it may set at the time of such
delegation or thereafter; provided, however, that the Committee may not delegate
its authority (i) to make Awards to employees (A) who are subject on the date of
the Award to the reporting rules under Section 16(a) of the Exchange Act,
(B) whose compensation for such fiscal year may be subject to the limit on
deductible compensation pursuant to Section 162(m) of the Code or (C) who are
officers of the Company who are delegated authority by the Committee hereunder,
or (ii) pursuant to Section 16 of the Plan. For purposes of the Plan, reference
to the Committee shall be deemed to refer to any subcommittee, subcommittees, or
other persons or groups of persons to whom the Committee delegates authority
pursuant to this Section 3(d). In addition, notwithstanding the foregoing, an
independent Committee of the Board is required to approve any grants under this
plan to non-employee directors.
 
(e) Liability of Committee. Subject to applicable laws, rules and regulations:
(i) no member of the Board or Committee (or its delegates) shall be liable for
any good faith action or determination made in connection with the operation,
administration or interpretation of the Plan and (ii) the members of the Board
or the Committee (and its delegates) shall be entitled to indemnification and
reimbursement in the manner provided in the Company’s Certificate of
Incorporation as it may be amended from time to time. In the performance of its
responsibilities with respect to the Plan, the Committee shall be entitled to
rely upon information and/or advice furnished by the Company’s officers or
employees, the Company’s accountants, the Company’s counsel and any other party
the Committee deems necessary, and no member of the Committee shall be liable
for any action taken or not taken in reliance upon any such information and/or
advice.
 
(f) Action by the Board. Anything in the Plan to the contrary notwithstanding,
subject to applicable laws, rules and regulations, any authority or
responsibility that, under the terms of the Plan, may be exercised by the
Committee may alternatively be exercised by the Board.
 
4. Eligibility
 
(a)  Eligible Individuals. Awards may be granted to employees and Non-Employee
Directors of the Company or any of its Subsidiaries or joint ventures,
partnerships or business organizations in which the Company or its Subsidiaries
have an equity interest; provided, however, that only employees of the Company
or a Parent or Subsidiary may be granted Incentive Stock Options. The Committee
shall have the authority to select the persons to whom Awards may be granted and
to determine the type, number and terms of Awards to be granted to each such
Participant. Under the Plan, references to “employment” or “employed” include
service of Participants who are Non-Employee Directors, except for purposes of
determining eligibility to be granted Incentive Stock Options.
 
(b) Grants to Participants. The Committee shall have no obligation to grant any
Eligible Individual an Award or to designate an Eligible Individual as a
Participant solely by reason of such Eligible Individual having received a prior
Award or having been previously designated as a Participant. The Committee may
grant more than one Award to a Participant and may designate an Eligible
Individual as a Participant for overlapping periods of time.
 
5. Shares Subject to the Plan
 
(a) Plan Limit. Subject to adjustment in accordance with Section 13 of the Plan,
the maximum aggregate number of Shares that may be issued for all purposes under
the Plan shall be 6,000,000 plus any Shares that become available for issuance
upon cancellation, forfeiture, or expiration of awards granted under the Prior
Plan without having been exercised or settled. Shares to be issued under the
Plan may be authorized and unissued shares, issued shares that have been
reacquired by the Company (in the open-market or in private transactions) and
that are being held in treasury, or a combination thereof. All of the Shares
subject to the Plan Limit may be issued pursuant to Incentive Stock Options.
 
(b) Rules Applicable to Determining Shares Available for Issuance. The number of
Shares remaining available for issuance will be reduced by the number of Shares
subject to outstanding Awards that are both denominated and intended to be
settled in Shares and, for all other awards, by the number of Shares actually
delivered upon settlement or payment of the Award. For purposes of determining
the number of Shares that remain available for issuance under the Plan, (i) the
number of Shares that are tendered by a Participant or withheld by the Company
to pay the exercise price of an Award or to satisfy the Participant’s tax
withholding obligations in connection with the exercise or settlement of an
Award and (ii) all of the Shares covered by a stock-settled Stock Appreciation
Right to the extent exercised, will not be added back to the Plan Limit. In
addition, for purposes of determining the number of Shares that remain available
for issuance under the Plan, the number of Shares corresponding to Awards that
are both denominated and intended to be settled in Shares under the Plan that
are forfeited or cancelled or otherwise expire for any reason without having
been exercised or settled or that is settled through issuance of consideration
other than Shares (including, without limitation, cash) shall be added back to
the Plan Limit and again be available for the grant of Awards; provided,
however, that this provision shall not be applicable with respect to (i) the
cancellation of a Stock Appreciation Right granted in tandem with an Option upon
the exercise of the Option or (ii) the cancellation of an Option granted in
tandem with a Stock Appreciation Right upon the exercise of the Stock
Appreciation Right.
 
(c) Special Limits. Anything to the contrary in Section 5(a) above
notwithstanding, but subject to adjustment under Sections 5(b) and 13 of the
Plan, the following special limits shall apply to Shares available for Awards
under the Plan:
 
(i) the maximum number of Shares that may be issued pursuant to awards of
Restricted Stock, Restricted Stock Units, Performance Stock, Performance Share
Units and Other Awards that are payable in Shares granted under the Plan shall
equal 1,500,000 Shares in the aggregate;
 
(ii) the maximum number of Shares that may be made subject to Options and Stock
Appreciation Rights granted to any Eligible Individual in any calendar year
shall equal 200,000 Shares, and if any Option or Stock Appreciation Right is
forfeited, cancelled or otherwise expires for any reason without having been
exercised, the Shares subject to such Option or Stock Appreciation Right shall
be included in the determination of the aggregate number of Shares issued to
such employee under the Plan.
 
(iii) the maximum amount of Awards (other than those Awards set forth in
Section 5(c)(ii)) that may be (1) awarded to any Eligible Individual in any
calendar year (with respect to Awards settled in Shares) is 200,000 Shares
measured as of the date of grant, or (2) paid to any Eligible Individual in any
calendar year (with respect to Awards settled in cash) is $15 million; and
 
(iv) A maximum of five percent (5%) of the aggregate number of Shares available
for issuance under the Plan may be issued as Restricted Stock, Restricted Stock
Units, Performance Stock, or Performance Share Units, having no minimum vesting
period as specified in Sections 8(a) and 10(a).
 
(d) Any Shares underlying Substitute Awards shall not be counted against the
number of Shares remaining for issuance and shall not be subject to
Section 5(c).
 
6. Awards in General
 
(a) Types of Awards. Awards under the Plan may consist of Options, Restricted
Stock, Restricted Stock Units, Stock Appreciation Rights, Performance Stock,
Performance Share Units and Other Awards. Any Award described in Sections 7
through 11 of the Plan may be granted singly or in combination or tandem with
any other Award, as the Committee may determine. Awards under the Plan may be
made in combination with, in replacement of, or as alternatives to awards or
rights under any other compensation or benefit plan of the Company, including
the plan of any acquired entity.
 
(b) Terms Set Forth in Award Document. The terms and conditions of each Award
shall be set forth in an Award Document in a form approved by the Committee for
such Award, which Award Document shall contain terms and conditions not
inconsistent with the Plan. Notwithstanding the foregoing, and subject to
applicable laws, the Committee may accelerate (i) the vesting or payment of any
Award, (ii) the lapse of restrictions on any Award or (iii) the date on which
any Award first becomes exercisable. The Committee shall exercise this
discretion only in the event of death, disability, Change of Control,
retirement, or termination without cause. The terms of Awards may vary among
Participants, and the Plan does not impose upon the Committee any requirement to
make Awards subject to uniform terms. Accordingly, the terms of individual Award
Documents may vary.
 
(c) Termination of Employment. The Committee shall specify at or after the time
of grant of an Award the provisions governing the disposition of an Award in the
event of a Participant’s termination of employment with the Company or any of
its Subsidiaries. Subject to applicable laws, rules and regulations, in
connection with a Participant’s termination of employment, the Committee shall
have the discretion to accelerate the vesting, exercisability or settlement of,
eliminate the restrictions and conditions applicable to, alter the form of
payment, or extend the post-termination exercise period of an outstanding Award.
Such provisions may be specified in the applicable Award Document or determined
at a subsequent time.
 
(d) Change of Control. (i) The Committee shall have full authority to determine
the effect, if any, of a Change of Control of the Company or any Subsidiary on
the vesting, exercisability, settlement, payment or lapse of restrictions
applicable to an Award, which effect may be specified in the applicable Award
Document or determined at a subsequent time. Subject to applicable laws,
rules and regulations, the Board or the Committee shall, at any time prior to,
coincident with or after the effective time of a Change of Control, take such
actions as it may consider appropriate, including, without limitation:
(A) providing for the acceleration of any vesting conditions relating to the
exercise or settlement of an Award or that an Award shall terminate or expire
unless exercised or settled in full on or before a date fixed by the Committee;
(B) making such adjustments to the Awards then outstanding as the Committee
deems appropriate to reflect such Change of Control; (C) causing the Awards then
outstanding to be assumed, or new rights substituted therefor, by the surviving
corporation in such Change of Control; or (D) permit or require Participants to
surrender outstanding Options and Stock Appreciation Rights in exchange for a
cash payment equal to the difference, if any, between the highest price paid for
a Share in the Change of Control transaction and the Exercise Price of the
Award. In addition, except as otherwise specified in an Award Document (or a
Participant’s written employment agreement with the Company or any Subsidiary):
 
(1) any and all Options and Stock Appreciation Rights outstanding as of the
effective date of the Change of Control shall become immediately exercisable;
 
(2) any restrictions imposed on Restricted Stock and Restricted Stock Units
outstanding as of the effective date of the Change of Control shall lapse;
 
(3) the Performance Targets with respect to all Performance Share Units,
Performance Stock and other performance-based Awards granted pursuant to
Sections 6(g) or 10 outstanding as of the effective date of the Change of
Control shall be deemed to have been attained at the specified target level of
performance; and
 
(4) the vesting of all Awards denominated in Shares outstanding as of the
effective date of the Change of Control shall be accelerated.
 
(ii) Subject to applicable laws, rules and regulations, the Committee may
provide, in an Award Document or subsequent to the grant of an Award for the
accelerated vesting, exercisability and/or the deemed attainment of a
Performance Target with respect to an Award upon specified events similar to a
Change of Control.
 
(iii) Notwithstanding any other provision of the Plan or any Award Document, the
provisions of this Section 6(d) may not be terminated, amended, or modified upon
or after a Change of Control in a manner that would adversely affect a
Participant’s rights with respect to an outstanding Award without the prior
written consent of the Participant. Subject to Section 16, the Board, upon
recommendation of the Committee, may terminate, amend or modify this
Section 6(d) at any time and from time to time prior to a Change of Control.
 
(e) Dividends and Dividend Equivalents. The Committee may provide Participants
with the right to receive dividends or payments equivalent to dividends or
interest with respect to an outstanding Award, which payments can either be paid
currently or deemed to have been reinvested in Shares, and can be made in
Shares, cash or a combination thereof, as the Committee shall determine;
provided, however, that the terms of any reinvestment of dividends must comply
with all applicable laws, rules and regulations, including, without limitation,
Section 409A of the Code. Notwithstanding the foregoing, no dividends or
dividend equivalents shall be paid with respect to Options or Stock Appreciation
Rights.
 
(f) Rights of a Stockholder. A Participant shall have no rights as a stockholder
with respect to Shares covered by an Award (including voting rights) until the
date the Participant or his nominee becomes the holder of record of such Shares.
No adjustment shall be made for dividends or other rights for which the record
date is prior to such date, except as provided in Section 13.
 
(g) Performance-Based Awards. (i) The Committee may determine whether any Award
(or portion of an Award) under the Plan is intended to be “performance-based
compensation” as that term is used in Section 162(m) of the Code. Any such
Awards (or portions of Awards) designated to be “performance-based compensation”
shall be conditioned on the achievement of one or more Performance Targets to
the extent required by Section 162(m) of the Code and will be subject to all
other conditions and requirements of Section 162(m). The Performance Targets
will be comprised of specified levels of one or more of the following
performance criteria as the Committee deems appropriate: operating cash flows
from continuing operations, operating working capital, free cash flow, revenues,
segment profit, corporate expenses, special charges, gain (loss) on sale of
business, income from continuing operations,net income, EBITDA—earnings before
interest, taxes, depreciation and amortization, EBIT—earnings before interest
and taxes, EPS—earnings per share, as adjusted EPS, ROA - return on assets,
ROS—return on sales, ROE—return on equity, ROIC—return on invested capital,
WACC—weighted average cost of capital, total shareholder return, stock price
appreciation, growth in managed assets, organic growth, cost performance, net
cost reductions, inventory turns, selling and administrative expense as a
percentage of sales, days sales outstanding, ratio of income to fixed charges,
segment profit margins, total profit margin, EVA—economic value added, intrinsic
value and effective income tax rate, in each case determined in accordance with
generally accepted accounting principles (subject to modifications approved by
the Committee) consistently applied on a business unit, divisional, subsidiary
or consolidated basis or any combination thereof. The Performance Targets may be
described in terms of objectives that are related to the individual Participant
or objectives that are Company-wide or related to a Subsidiary, division,
department, region, function or business unit and may be measured on an absolute
or cumulative basis or on the basis of percentage of improvement over time, and
may be measured in terms of Company performance (or performance of the
applicable Subsidiary, division, department, region, function or business unit)
or measured relative to selected peer companies or a market index. In addition,
for Awards or portions of Awards not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee may establish
Performance Targets based on other criteria as it deems appropriate.
 
(ii) The Participants will be designated, and the applicable Performance Targets
will be established, by the Committee within ninety (90) days following the
commencement of the applicable Performance Period (or such earlier or later date
permitted or required by Section 162(m) of the Code). Each Participant will be
assigned a Target Number payable if Performance Targets are achieved. Any
payment of an Award granted with Performance Targets shall be conditioned on the
written certification of the Committee in each case that the Performance Targets
and any other material conditions were satisfied. The Committee may determine,
at the time of Award grant and to the extent permitted by Code
Section 162(m) and the regulations and interpretive rulings thereunder, that if
performance exceeds the specified Performance Targets, the Award may be settled
with payment greater than the Target Number, but in no event may such payment
exceed the limits set forth in Section 5(c). Similarly, the Committee may
establish a payment that is below the Target Number but above a threshold level
of payment if performance is below established Performance Targets. The
Committee retains the right to reduce any Award notwithstanding the attainment
of the Performance Targets. Notwithstanding the above, for any Award or portion
of an Award designated to be “performance-based compensation” under
Section 162(m) of the Code, the Committee does not retain any right to increase
any amount otherwise determined under the provisions of the Plan.
 
(h) Deferrals. In accordance with the procedures authorized by, and subject to
the approval of, the Committee, Participants may be given the opportunity to
defer the payment or settlement of an Award to one or more dates selected by the
Participant; provided, however, that the terms of any deferrals must comply with
all applicable laws, rules and regulations, including, without limitation,
Section 409A of the Code. No deferral opportunity shall exist with respect to an
Award unless explicitly permitted by the Committee on or after the time of
grant.
 
(i) Repricing of Options and Stock Appreciation Rights. Notwithstanding anything
in the Plan to the contrary, except as may be specifically authorized by the
Company’s shareholders, an Option or Stock Appreciation Right shall not be
granted in substitution for a previously granted Option or Stock Appreciation
Right being canceled or surrendered as a condition of receiving a new Award, if
the new Award would have a lower exercise price than the Award it replaces, nor
shall the exercise price of an Option or Stock Appreciation Right be reduced
once the Option or Stock Appreciation Right is granted. The foregoing shall not
(i) prevent adjustments pursuant to Section 13 or (ii) apply to grants of
Substitute Awards.
 
7. Terms and Conditions of Options
 
(a) General. The Committee, in its discretion, may grant Options to Eligible
Individuals and shall determine whether such Options shall be Incentive Stock
Options or Nonqualified Stock Options. Each Option shall be evidenced by an
Award Document that shall expressly identify the Option as an Incentive Stock
Option or Nonqualified Stock Option, and be in such form and contain such
provisions as the Committee shall from time to time deem appropriate.
 
(b) Exercise Price. The exercise price of an Option shall be fixed by the
Committee at the time of grant or shall be determined by a method specified by
the Committee at the time of grant. In no event shall the exercise price of an
Option be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date of grant; provided, however that the exercise price of a
Substitute Award granted as an Option shall be determined in accordance with
Section 409A of the Code and, with respect to Incentive Stock Options,
Section 424 of the Code and may be less than one hundred percent (100%) of the
Fair Market Value.
 
(c) Term. An Option shall be effective for such term as shall be determined by
the Committee and as set forth in the Award Document relating to such Option,
and the Committee may extend the term of an Option after the time of grant;
provided, however, that the term of an Option may in no event extend beyond the
tenth (10th) anniversary of the date of grant of such Option.
 
(d) Exercise; Payment of Exercise Price. Options shall be exercised by delivery
of a notice of exercise in a form approved by the Company. Subject to the
provisions of the applicable Award Document, the exercise price of an Option may
be paid (i) in cash or cash equivalents, (ii) by actual delivery or attestation
to ownership of freely transferable Shares already owned by the person
exercising the Option, (iii) by a combination of cash and Shares equal in value
to the exercise price, (iv) through net share settlement or similar procedure
involving the withholding of Shares subject to the Option with a value equal to
the exercise price or (v) by such other means as the Committee may authorize. In
accordance with the rules and procedures authorized by the Committee for this
purpose, the Option may also be exercised through a “cashless exercise”
procedure authorized by the Committee from time to time that permits
Participants to exercise Options by delivering irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
necessary to pay the exercise price and the amount of any required tax or other
withholding obligations or such other procedures determined by the Company from
time to time.
 
(e) Incentive Stock Options. The exercise price per Share of an Incentive Stock
Option shall be fixed by the Committee at the time of grant or shall be
determined by a method specified by the Committee at the time of grant, but in
no event shall the exercise price of an Incentive Stock Option be less than one
hundred percent (100%) of the Fair Market Value of a Share on the date of grant.
No Incentive Stock Option may be issued pursuant to the Plan to any individual
who, at the time the Incentive Stock Option is granted, owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, unless (i) the exercise price
determined as of the date of grant is at least one hundred ten percent (110%) of
the Fair Market Value on the date of grant of the Shares subject to such
Incentive Stock Option and (ii) the Incentive Stock Option is not exercisable
more than five (5) years from the date of grant thereof. No Participant shall be
granted any Incentive Stock Option which would result in such Participant
receiving a grant of Incentive Stock Options that would have an aggregate Fair
Market Value in excess of one hundred thousand dollars ($100,000), determined as
of the time of grant, that would be exercisable for the first time by such
Participant during any calendar year. No Incentive Stock Option may be granted
under the Plan after the tenth (10th) anniversary of the Effective Date. The
terms of any Incentive Stock Option granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code, or any successor
provision thereto, as amended from time to time.
 
8. Terms and Conditions of Restricted Stock and Restricted Stock Units
 
(a)    Minimum Vesting Provisions. Restricted Stock or Restricted Stock Units
settled in shares that are granted without any other performance-based
qualification criteria other than the passage of time shall have a minimum
period of restriction of three (3) years. Performance-based grants shall feature
a minimum period of restriction of one (1) year.
 
(b) Restricted Stock. The Committee, in its discretion, may grant Restricted
Stock to Eligible Individuals. An Award of Restricted Stock shall consist of one
or more Shares granted to an Eligible Individual, and shall be subject to the
terms, conditions and restrictions set forth in the Plan and established by the
Committee in connection with the Award and specified in the applicable Award
Document. Restricted Stock may, among other things, be subject to restrictions
on transferability, vesting requirements or other specified circumstances under
which it may be canceled.
 
(c) Restricted Stock Units. The Committee, in its discretion, may grant
Restricted Stock Units to Eligible Individuals. A Restricted Stock Unit shall
entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the Plan and the applicable Award Document, one or
more Shares. Restricted Stock Units may, among other things, be subject to
restrictions on transferability, vesting requirements or other specified
circumstances under which they may be canceled. If and when the cancellation
provisions lapse, the Restricted Stock Units shall become Shares owned by the
applicable Participant or, at the sole discretion of the Committee, cash, or a
combination of cash and Shares, with a value equal to the Fair Market Value of
the Shares at the time of payment.
 
9. Stock Appreciation Rights
 
(a) General. The Committee, in its discretion, may grant Stock Appreciation
Rights to Eligible Individuals. A Stock Appreciation Right shall entitle a
Participant to receive, upon satisfaction of the conditions to payment specified
in the applicable Award Document, an amount equal to the excess, if any, of the
Fair Market Value on the exercise date of the number of Shares for which the
Stock Appreciation Right is exercised over the grant price for such Stock
Appreciation Right specified in the applicable Award Document. The grant price
per share of Shares covered by a Stock Appreciation Right shall be fixed by the
Committee at the time of grant or, alternatively, shall be determined by a
method specified by the Committee at the time of grant, but in no event shall
the grant price of a Stock Appreciation Right be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant; provided,
however, that the grant price of a Substitute Award granted as a Stock
Appreciation Rights shall be in accordance with Section 409A of the Code and may
be less than one hundred percent (100%) of the Fair Market Value. Payments to a
Participant upon exercise of a Stock Appreciation Right may be made in cash or
Shares, or a combination of cash and Shares having an aggregate Fair Market
Value as of the date of exercise equal to the excess, if any, of the Fair Market
Value on the exercise date of the number of Shares for which the Stock
Appreciation Right is exercised over the grant price for such Stock Appreciation
Right. The term of a Stock Appreciation Right settled in Shares shall not exceed
ten (10) years.
 
(b)    Stock Appreciation Rights in Tandem with Options. A Stock Appreciation
Right granted in tandem with an Option may be granted either at the same time as
such Option or subsequent thereto. If granted in tandem with an Option, a Stock
Appreciation Right shall cover the same number of Shares as covered by the
Option (or such lesser number of shares as the Committee may determine) and
shall be exercisable only at such time or times and to the extent the related
Option shall be exercisable, and shall have the same term as the related Option.
The grant price of a Stock Appreciation Right granted in tandem with an Option
shall equal the per-share exercise price of the Option to which it relates. Upon
exercise of a Stock Appreciation Right granted in tandem with an Option, the
related Option shall be canceled automatically to the extent of the number of
Shares covered by such exercise; conversely, if the related Option is exercised
as to some or all of the shares covered by the tandem grant, the tandem Stock
Appreciation Right shall be canceled automatically to the extent of the number
of Shares covered by the Option exercise.
 
10. Terms and Conditions of Performance Stock and Performance Share Units
 
(a)    Minimum Vesting Provisions. Performance Stock or Performance Share Units
shall feature a minimum period of restriction of one (1) year.
 
(b) Performance Stock. The Committee may grant Performance Stock to Eligible
Individuals. An Award of Performance Stock shall consist of a Target Number of
Shares granted to an Eligible Individual based on the achievement of Performance
Targets over the applicable Performance Period, and shall be subject to the
terms, conditions and restrictions set forth in the Plan and established by the
Committee in connection with the Award and specified in the applicable Award
Document.
 
(c) Performance Share Units. The Committee, in its discretion, may grant
Performance Share Units to Eligible Individuals. A Performance Share Unit shall
entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the Plan and established by the Committee in
connection with the Award and specified in the applicable Award Document, a
Target Number of Shares or cash based upon the achievement of Performance
Targets over the applicable Performance Period. At the sole discretion of the
Committee, Performance Share Units shall be settled through the delivery of
Shares or cash, or a combination of Shares and cash.
 
11. Other Awards
 
The Committee shall have the authority to specify the terms and provisions of
other forms of equity- or cash-based Awards not described above that the
Committee determines to be consistent with the purpose of the Plan and the
interests of the Company, which Awards may provide for cash payments or
settlement in Shares. To the extent that any such Awards which constitute “full
value” awards are to be settled in shares and are performance-based, the minimum
period of restriction shall be one (1) year. Awards which constitute “full
value” awards and are to be settled in shares that have no performance-based
criteria other than the passage of time shall have a minimum period of
restriction of three (3) years.
 
12. Certain Restrictions
 
(a) Transfers. No Award shall be transferable other than pursuant to a
beneficiary designation under Section 12(c), by last will and testament or by
the laws of descent and distribution or, except in the case of an Incentive
Stock Option, pursuant to a domestic relations order, as the case may be;
provided, however, that the Committee may, subject to applicable laws, rules and
regulations and such terms and conditions as it shall specify, permit the
transfer of an Award, other than an Incentive Stock Option, for no consideration
to a Permitted Transferee. Any Award transferred to a Permitted Transferee shall
be further transferable only by last will and testament or the laws of descent
and distribution or, for no consideration, to another Permitted Transferee of
the Participant.
 
(b) Award Exercisable Only by Participant. During the lifetime of a Participant,
an Award shall be exercisable only by the Participant or by a Permitted
Transferee to whom such Award has been transferred in accordance with
Section 12(a) above. The grant of an Award shall impose no obligation on a
Participant to exercise or settle the Award.
 
(c) Beneficiary Designation. The beneficiary or beneficiaries of the Participant
to whom any benefit under the Plan is to be paid in case of his death before he
receives any or all of such benefit shall be determined under the Company’s
Group Life Insurance Plan. A Participant may, from time to time, name any
beneficiary or beneficiaries to receive any benefit in case of his death before
he receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, including the beneficiary designated
under the Company’s Group Life Insurance Plan, and will be effective only when
filed by the Participant in writing (in such form or manner as may be prescribed
by the Committee) with the Company during the Participant’s lifetime. In the
absence of a valid designation under the Company’s Group Life Insurance Plan or
otherwise, if no validly designated beneficiary survives the Participant or if
each surviving validly designated beneficiary is legally impaired or prohibited
from receiving the benefits under an Award, the Participant’s beneficiary shall
be the Participant’s estate.
 
13. Recapitalization or Reorganization
 
(a) Authority of the Company and Stockholders. The existence of the Plan, the
Award Documents and the Awards granted hereunder shall not affect or restrict in
any way the right or power of the Company or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Shares or the rights thereof
or which are convertible into or exchangeable for Shares, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
(b) Change in Capitalization. Notwithstanding any provision of the Plan or any
Award Document, the number and kind of Shares authorized for issuance under
Section 5 of the Plan, including the maximum number of Shares available under
the special limits provided for in Section 5(c), shall be equitably adjusted in
the sole discretion of the Committee in the event of a stock split, reverse
stock split, stock dividend, recapitalization, reorganization, partial or
complete liquidation, reclassification, merger, consolidation, separation,
extraordinary cash dividend, split-up, spin-off, combination, exchange of
Shares, warrants or rights offering to purchase Shares at a price substantially
below Fair Market Value, or any other corporate event or distribution of stock
or property of the Company affecting the Shares in order to preserve, but not
increase, the benefits or potential benefits intended to be made available under
the Plan. In addition, upon the occurrence of any of the foregoing events, the
number and kind of Shares subject to any outstanding Award and the exercise
price per Share (or the grant price per Share, as the case may be), if any,
under any outstanding Award shall be equitably adjusted (including by payment of
cash to a Participant) in the sole discretion of the Committee in order to
preserve the benefits or potential benefits intended to be made available to
Participants. Such adjustments shall be made by the Committee. Unless otherwise
determined by the Committee, such adjusted Awards shall be subject to the same
restrictions and vesting or settlement schedule to which the underlying Award is
subject.
 
14. Term of the Plan
 
Unless earlier terminated pursuant to Section 16, the Plan shall terminate on
the tenth (10th) anniversary of the Effective Date, except with respect to
Awards then outstanding. No Awards may be granted under the Plan after the tenth
(10th) anniversary of the Effective Date.
 
15. Effective Date
 
The Plan shall become effective on the Effective Date, subject to approval by
the stockholders of the Company.
 
16. Amendment and Termination
 
Subject to applicable laws, rules and regulations, the Board may at any time
terminate or, from time to time, amend, modify or suspend the Plan; provided,
however, that no termination, amendment, modification or suspension (i) will be
effective without the approval of the stockholders of the Company if such
approval is required under applicable laws, rules and regulations, including the
rules of NYSE and (ii) shall materially and adversely alter or impair the rights
of a Participant in any Award previously made under the Plan without the consent
of the holder thereof. Notwithstanding the foregoing, the Board shall have broad
authority to amend the Plan or any Award under the Plan without the consent of a
Participant to the extent it deems necessary or desirable (a) to comply with,
take into account changes in, or interpretations of, applicable tax laws,
securities laws, employment laws, accounting rules and other applicable laws,
rules and regulations, (b) to take into account unusual or nonrecurring events
or market conditions (including, without limitation, the events described in
Section 13(b)), or (c) to take into account significant acquisitions or
dispositions of assets or other property by the Company.
 
17. Miscellaneous
 
(a) Tax Withholding. The Company or a Subsidiary, as appropriate, may require
any individual entitled to receive a payment of an Award to remit to the
Company, prior to payment, an amount sufficient to satisfy any applicable tax
withholding requirements. In the case of an Award payable in Shares, the Company
or a Subsidiary, as appropriate, may permit or require a Participant to satisfy,
in whole or in part, such obligation to remit taxes by the Company withholding
Shares that would otherwise be received by such individual or repurchasing
shares that were issued to the Participant to satisfy the (i) minimum statutory
withholding rates within the United States, or (ii) in accordance with local tax
jurisdictions outside the United States, as applicable, for any applicable tax
withholding purposes, in accordance with all applicable laws and pursuant to
such rules as the Committee may establish from time to time. The Company or a
Subsidiary, as appropriate, shall also have the right to deduct from all cash
payments made to a Participant (whether or not such payment is made in
connection with an Award) any applicable taxes required to be withheld with
respect to such payments.
 
(b) No Right to Awards or Employment. No person shall have any claim or right to
receive Awards under the Plan. Neither the Plan, the grant of Awards under the
Plan nor any action taken or omitted to be taken under the Plan shall be deemed
to create or confer on any Eligible Individual any right to be retained in the
employ of the Company or any Subsidiary or other affiliate thereof, or to
interfere with or to limit in any way the right of the Company or any Subsidiary
or other affiliate thereof to terminate the employment of such Eligible
Individual at any time. No Award shall constitute salary or contractual
compensation for the year of grant, any later year or any other period of time.
Payments received by a Participant under any Award made pursuant to the Plan
shall not be included in, nor have any effect on, the determination of
employment-related rights or benefits under any other employee benefit plan or
similar arrangement provided by the Company and the Subsidiaries, unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Committee.
 
(c) Securities Law Restrictions. An Award may not be exercised or settled, and
no Shares may be issued in connection with an Award, unless the issuance of such
shares (i) has been registered under the Securities Act of 1933, as amended,
(ii) has qualified under applicable state “blue sky” laws (or the Company has
determined that an exemption from registration and from qualification under such
state “blue sky” laws is available) and (iii) complies with all applicable
foreign securities laws. All certificates for Shares delivered under the Plan
shall be subject to such stock-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any exchange upon which
the Shares are then listed, and any applicable securities law, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
 
(d) Section 162(m) of the Code. The Plan is intended to comply in all respects
with Section 162(m) of the Code; provided, however, that in the event the
Committee determines that compliance with Section 162(m) of the Code is not
desired with respect to a particular Award (or portion of an Award), compliance
with Section 162(m) of the Code will not be required. In addition, if any
provision of this Plan would cause Awards or portions of Awards that are
intended to constitute “qualified performance-based compensation” under
Section 162(m) of the Code, to fail to so qualify, that provision shall be
severed from, and shall be deemed not to be a part of, the Plan, but the other
provisions hereof shall remain in full force and effect.
 
(e) Section 409A of the Code. Notwithstanding any contrary provision in the Plan
or an Award Document, if any provision of the Plan or an Award Document
contravenes any regulations or guidance promulgated under Section 409A of the
Code or would cause an Award to be subject to additional taxes, accelerated
taxation, interest and/or penalties under Section 409A of the Code, such
provision of the Plan or Award Document may be modified by the Committee without
the consent of the Participant in any manner the Committee deems reasonable or
necessary. In making such modifications the Committee shall attempt, but shall
not be obligated, to maintain, to the maximum extent practicable, the original
intent of the applicable provision without contravening the provisions of
Section 409A of the Code. Moreover, any discretionary authority that the
Committee may have pursuant to the Plan shall not be applicable to an Award that
is subject to Section 409A of the Code to the extent such discretionary
authority would contravene Section 409A of the Code or the guidance promulgated
thereunder.
 
(f)   Awards to Individuals Subject to Laws of a Jurisdiction Outside of the
United States. To the extent that Awards under the Plan are awarded to Eligible
Individuals who are domiciled or reside outside of the United States or to
persons who are domiciled or reside in the United States but who are subject to
the tax laws of a jurisdiction outside of the United States, the Committee may
adjust the terms of the Awards granted hereunder to such person (i) to comply
with the laws, rules and regulations of such jurisdiction and (ii) to permit the
grant of the Award not to be a taxable event to the Participant. The authority
granted under the previous sentence shall include the discretion for the
Committee to adopt, on behalf of the Company, one or more sub-plans applicable
to separate classes of Eligible Individuals who are subject to the laws of
jurisdictions outside of the United States.
 
(g) Satisfaction of Obligations. Subject to applicable law, the Company may
apply any cash, Shares, securities or other consideration received upon exercise
or settlement of an Award to any obligations a Participant owes to the Company
and the Subsidiaries in connection with the Plan or otherwise, including,
without limitation, any tax obligations or obligations under a currency facility
established in connection with the Plan.
 
(h) No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action, whether or not such action would have an adverse effect on any Awards
made under the Plan. No Participant, beneficiary or other person shall have any
claim against the Company or any Subsidiary as a result of any such action.
 
(i) Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the issuance of Shares, cash or other form of
payment in connection with an Award, nothing contained herein shall give any
Participant any rights that are greater than those of a general unsecured
creditor of the Company. The Committee may, but is not obligated, to authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver Shares with respect to awards hereunder.
 
(j) Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
 
(k) Application of Funds. The proceeds received by the Company from the sale of
Shares pursuant to Awards will be used for general corporate purposes.
 
(l) Award Document. In the event of any conflict or inconsistency between the
Plan and any Award Document, the Plan shall govern and the Award Document shall
be interpreted to minimize or eliminate any such conflict or inconsistency.
 
(m) Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.
 
(n) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
 
(o)   Expenses.  The costs and expenses of administering the Plan shall be borne
by the Company.
 
(p) Jurisdiction, Venue and Governing Law. Except as to matters of federal law,
the Plan and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Rhode Island. Any dispute, controversy
or claim arising out of or relating to the Plan or any award under the Plan
shall be brought only in a court of competent jurisdiction in the State of Rhode
Island, and no other court, agency or tribunal shall have jurisdiction to
resolve any such dispute, controversy or claim.
 

